Citation Nr: 1628359	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial evaluation higher than 20 percent for service-connected right knee degenerative joint disease with meniscus tear (right knee disorder).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1964 until April 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In his March 2010 notice of disagreement, the Veteran specifically limited his appeal to the denial of service connection for bilateral hearing loss, and to the initial evaluation assigned for his right knee disorder.  

In February 2013, the Veteran presented testimony at a live videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is located in the Virtual VA paperless claims processing system.   This case was remanded by the Board in April 2014, and has since been returned for further appellate review.

In a September 2014 rating decision, the RO granted service connection for left ear hearing loss; and granted an initial evaluation of 20 percent for right knee cartilage, semilunar with frequent episodes of locking pain and effusion, changing the diagnostic code under which the disability is rated on.  The grant of service-connection for left ear hearing loss is a full grant as to that benefit sought on appeal and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  With regard to the Veteran's claim for a higher initial evaluation for the right knee disorder, as higher evaluations are available under other potentially applicable diagnostic codes, and as the Veteran is presumed to be seeking the maximum allowable benefit, the matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

At the February 2013 videoconference hearing, the Veteran reported that he had to retire early from his job due to his right knee disorder.  A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims processing system.  Virtual VA contains the February 2013 hearing transcript, and other documents duplicative of those in VBMS.  

The issues of entitlement to a higher initial evaluation for service-connected right knee disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current right ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO provided the Veteran with adequate notice in September 2009 and November 2009, prior to the initial decision on the claim in February 2010.  Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran specifically indicated that he has received no treatment for his claimed right ear hearing loss.  The Veteran and his representative have not identified any additional available, outstanding records pertinent to his claimed right ear hearing loss. 
The Veteran was also afforded VA audiology evaluations in October 2009 and June 2014 in connection with his current claim.  The Board finds that the VA audiology evaluations in this case are adequate, as they are predicated on an audiometric evaluation and fully address the rating criteria that are relevant to rating the disability in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds compliance with the Board's April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In April 2014, this case was remanded to obtain any outstanding, relevant private treatment records; and to afford the Veteran another audiology evaluation.  A review of the Veteran's claims file shows that all required development has been accomplished in accordance with the Board's remand directives.  The Veteran indicated that he had no additional records to provide, and the Veteran was afforded another VA audiology evaluation.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection for a claimed disability requires a showing of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran was first afforded a VA audiology evaluation in October 2009.  Audiometric testing results at that time showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
10
15
15
15
20

Speech recognition performed with the Maryland CNC word list was 100 percent in the right ear.  The examiner diagnosed normal hearing sensitivity for the right ear.


The Veteran was afforded another VA audiology evaluation in June 2014.  Audiometric testing results at that time showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
15
15
10
15
20

Speech recognition performed with the Maryland CNC word list was 100 percent in the right ear.  The examiner diagnosed right ear sensorineural hearing loss in the frequency range of 6000 Hz or higher.

Based on the foregoing, entitlement to service connection for right ear hearing loss is not warranted as the Veteran does not have right ear hearing loss for VA purposes.  38 C.F.R. § 3.385 (2015).  Although there is diagnosed sensorineural right ear hearing loss at frequencies above 6000 Hz, this is not considered to be a hearing loss disability for VA purposes.  Id.  The Veteran's right ear hearing was normal at the frequencies of 500 to 4000 Hz; and his speech recognition was 100 percent in the right ear.  Thus, he does not have right ear hearing loss disability for VA purposes.  In the absence of evidence of a current right ear hearing loss disability for VA purposes, the Veteran's claim of entitlement to service connection for right ear hearing loss must be denied.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2015).  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.  


REMAND

Although further delay is regrettable, remand is necessary to secure an adequate VA examination and opinion regarding the nature and severity of the Veteran's service-connected right knee disorder; and to conduct additional development regarding the Veteran's claim for TDIU.  When the VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was first afforded a VA knee examination in December 2009.  At that time the Veteran reported experiencing flare-ups of knee symptoms once per week, lasting 4 days at a time.  Upon review of the Veteran's medical history, the examiner noted a diagnosis of bilateral degenerative joint disease.  Diagnostic testing of the right knee showed degenerative changes of early osteoarthritis.  

In February 2013, the Veteran reported experiencing severe pain in the right knee upon prolonged sitting, and that he was limited in his ability to walk, jump, run, and climb stairs.  The Veteran reported that he had to retire from his job due to the physical limitations of his knee.  

The Veteran was afforded another VA examination in June 2014.  The examiner only noted a current diagnosis of right knee meniscus tear, and the examiner reported that there were no flare-ups that impacted the function of the Veteran's knee and lower leg.  The examiner indicated that the Veteran had frequent episodes of joint locking and joint effusion in the right knee.  The examiner stated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups, or when the joint was used repeatedly over time.  

Unfortunately, the findings of the 2014 examination are currently inadequate to address the issue on appeal as the Veteran has repeatedly asserted that he experiences flare-ups of severe right knee pain that cause additional functional limitation, the 2014 examiner indicated that the Veteran reported no flare-ups of right knee symptoms, but then the examiner found there were frequent episodes of joint locking and joint effusion in the right knee which seems to contradict the finding that the Veteran did not experience flare-ups.  For this reason, the Board finds that a new VA examination is necessary to fully assess the nature and severity of the Veteran's right knee disorder.

Regarding the Veteran's claim for a TDIU, remand is also required to obtain a social and industrial survey to ascertain the impact of the Veteran's service-connected disabilities on his employment functioning.  In addition, the claim for TDIU is inextricably intertwined with the issue of entitlement to an increased evaluation for the service-connected right knee disorder.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file any outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist, or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records they are not able to be secured, provide the Veteran and his representative the required notice and opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and current severity of his right knee disorder.  The entire claims file should be made available to and be reviewed by the examined.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  Complete the appropriate examination report for this disability.  

The examiner is requested to clarify the Veteran's right knee diagnoses.  The examination report must include all findings necessary for rating the Veteran's identified right knee diagnoses under all potentially applicable diagnostic codes.  The examiner must specifically address (1) the results of the December 2009 VA examination; and (2) the Veteran's assertions regarding flare-ups of severe right knee pain that result in additional functional limitations.  If the examiner finds that pain, weakness, fatigability, or incoordination does not significantly limit functional ability during flare-ups or upon use, the examiner must provide a supporting explanation.

4.  After the above development has been completed, obtain a social and industrial survey to ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner, and review of such must be noted in the examination report.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work.  The surveyor is not limited to the foregoing instructions, and may seek additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The social worker must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities, alone, on his ability to work.  The Veteran is service-connected for the following disabilities:  right knee disorder; left shoulder degenerative arthritis; left knee degenerative arthritis; tinnitus; status-post hemorrhoidectomy; and left ear hearing loss.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


